Citation Nr: 0636337	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
manifested by chest pain.

2.  Entitlement to an increased disability rating for 
residuals of cholecystectomy, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979, and from February 1981 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, increased 
the disability rating for the veteran's service-connected 
cholecystectomy residuals from 0 to 10 percent and denied 
service connection for tuberculosis and chest pain.

The issue of entitlement to service connection for 
tuberculosis, addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of current heart disorder 
manifested by chest pains.

2.  Residuals of cholecystectomy are not manifested by more 
than mild symptoms; there is intermittent mild upper 
abdominal pain without distension, nausea or vomiting.  There 
are no severe symptoms.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
heart disorder manifested by chest pains.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an increased rating for residuals of 
cholecystectomy are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.159, 4.114, Diagnostic Code 7318 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The appellant 
was notified generally of the VCAA duties to assist by 
correspondence dated in March 2001.  This was after the 
issuance of the September 2000 rating decision on appeal, 
which was issued prior to the passage of the VCAA.  
Additional letters were sent in February 2002 and December 
2004.  The veteran's service medical records, personnel 
records, and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO ideally should have included 
information with regard to effective dates and disability as 
part of its notice process.  It did not do so.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Service Connection for a Heart Disorder 

Background

Service medical records show no treatment or complaints for a 
heart disorder manifested by chest pains.  A September 1978 
report of physical examination lists a normal heart and 
chest.  A January 1979 report of examination for separation 
showed normal chest and heart.  Periodic examinations in 
1980, 1982, and 1988 reveal the examiner found no heart 
abnormality.  In a March 1990 examination prior to elective 
surgery, the heart was again observed as without abnormality.  

The veteran filed the instant claim for service connection 
for heart problems manifested by chest pain in September 
1999.  Post-service medical records include records from 
Champlain Valley Hospital dated in September 1999 which show 
complaints of shortness of breath and chest pains.  The 
veteran was given an exercise tolerance test which was 
negative.  During a November 1999 VA heart examination, the 
veteran denied being on medication for the heart, and denied 
chest pain, shortness of breath or palpitations.  He denied 
having had any heart attacks.  Physical examination revealed 
no murmur or gallop, normal heart sounds, and no evidence of 
congestive heart failure.  The diagnosis was normal heart 
examination.  

VA examination conducted in July 2002 did not initially 
involve a review of the claims folder, but a later notation 
reflects the file was reviewed by the examiner.  Regardless, 
the veteran provided a history of his heart pains and 
complaints, which was considered by the examiner.  The 
examiner noted first that the veteran had no symptoms 
suggestive of heart problems.  He noted the veteran reported 
occasional sharp chest pains since the removal of his gall 
bladder in 1987.  The examiner observed this was not 
indicative of heart problems.  He noted the veteran was on 
medication for hypertension.  Blood pressure was 148/120 
sitting, 160/120 supine and 164/124 standing.  There was no 
peripheral edema and lungs were clear.  The diagnosis was 
history of hypertension poorly controlled with no obvious 
cardiac problems.  The examiner noted that the veteran would 
undergo EKG and left lateral chest X-ray.  In an updated 
report dated in January 2003, the examiner made no additional 
diagnosis as to the heart.  

In the report of a November 2002 examination for follow up 
for blood pressure management, JD, M.D., indicated that the 
veteran reported no chest pain or shortness of breath.  
Cardiac examination disclosed no murmurs, rubs or gallops.  
Heart rate was found to be normal and rhythm regular.  

Law and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Here, on review of the entire claims file, there is no 
medical record that discloses an actual diagnosed or noted 
heart disorder manifested by chest pains.  The VA examiner 
noted in July 2002 that the pains reported in connection with 
removal of the gallbladder were not indicative of heart 
problems.  Contrary to the veteran's contention that he has a 
heart condition that is related to his service, there is no 
competent medical evidence of a current heart disability.  

The only evidence of a current heart condition is the 
veteran's contentions.  The actual medical evidence does not 
support the claim.  While the veteran is competent to 
describe the symptoms that he experienced, his statements are 
without significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran's personal belief that he has a current heart 
disorder manifested by chest pains cannot serve to prove that 
the disability, even if present, had its onset during active 
service or is related to any in-service disease or injury.  

Additionally, VA does not generally grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

In the present case, the veteran has presented no medical 
evidence to support his assertion that he has a heart 
disorder related to service.  VA has afforded him an 
examination in an attempt to ascertain whether his reported 
symptoms could be related to a cardiac diagnosis, but no 
heart disorder has been diagnosed.  In the absence of medical 
evidence establishing current disability, the preponderance 
of the evidence is against the claim for service connection 
for a heart disorder manifested by chest pains.  In Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...  In the absence of proof of 
a present disability there can be no valid claim."

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim for service 
connection for a heart disorder manifested by chest pains.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


Increased Rating for Residuals of Cholecystectomy

The veteran appeals the September 2000 rating decision which 
granted an increased rating, from 0 to 10 percent, for 
residuals of cholecystectomy, effective from September 1999, 
the date of claim.  Service connection for that disability 
had been in effect since 1993.  The veteran had his 
gallbladder removed in service.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Where, as here, service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The residuals of a gall bladder removal, or cholecystectomy, 
are rated under Diagnostic Code 7318, wherein it is provided 
that a 0 percent rating is warranted when the residuals are 
nonsymptomatic.  A 10 percent rating requires removal of the 
gall bladder with mild symptoms.  A 30 percent rating 
requires removal of the gall bladder with severe symptoms.  
38 C.F.R. § 4.114, Diagnostic Code 7318 (2006).

The Board observes that the words "mild" and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

In this case, the veteran has complained of various 
gastrointestinal symptoms; however, while he is competent to 
describe symptoms he does not have the expertise to make 
medical judgments as to whether these symptoms are the result 
of the cholecystectomy.  Additionally, even if all the 
reported gastrointestinal symptoms were related to the 
veteran's cholecystectomy, there is no medical evidence that 
the residuals of the veteran's gall bladder removal are more 
than mildly symptomatic.  For instance, on VA examination in 
November 1999, the veteran denied vomiting, hematemesis or 
melena.  He was on no medication.  He had no abdominal pain.  
He complained of spasm and cramps in the right upper quadrant 
of the incision area.  He denied chronic liver disease.  
Examination showed no steatorrhea and no hematemesis or 
melena.  There was no abdominal tenderness and no 
hepatomegaly noted.  The diagnosis was status post 
cholecystectomy with pain in the incision area.  Similarly, 
VA examination conducted in July 2002 showed only complaints 
of occasional sharp pain in the area of the old surgery 
occurring once or twice a week.  

On March 2006 VA examination to evaluate the gall bladder, 
liver and pancreas, the veteran reported only mild 
intermittent upper abdominal pain two to three times per day.  
There was no distention, nausea or vomiting.  There were no 
stomach, pancreas, or peritoneal symptoms, and the veteran 
was not under treatment for pancreatic condition, chronic 
liver disease, or hepatitis C.  The physical examination 
revealed only a curvilinear incision for gallbladder removal.  
There was no tenderness, organomegaly, ascites, portal 
hypertension, jaundice, palmar erythema, spider angioma or 
malnutrition.  The diagnosis was history of cholecystectomy 
and intermittent abdominal pain.  

In short, the veteran's cholecystectomy residuals do not meet 
the requirements for a 30 percent rating.  The residuals have 
not been described as severe.  The veteran has reported that 
intermittent pains (sometimes described as mild, other times 
as sharp) are the primary manifestation and that there is no 
ongoing treatment for an underlying disorder.  He has not 
been shown to have any significant restrictions due to the 
cholecystectomy residuals.  The Board concludes that severe 
manifestations are not shown.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, as there is no medical evidence of any 
residual disability, it is clear that the condition has not 
caused "marked" interference with employment or required 
frequent hospitalizations or otherwise produced unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

The Board has considered the veteran's statements and all the 
evidence of record prior to reaching this decision, and the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule is not for application 
in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased disability rating in excess of 10 percent for 
residuals of cholecystectomy is denied.

Service connection for a heart disorder manifested by chest 
pain is denied.


REMAND

The veteran argues that he has tuberculosis that was incurred 
in service.  In addition to the aforementioned means of 
obtaining service connection, there are rules specific to 
tuberculosis.  In certain circumstances, x-ray evidence alone 
of tuberculosis in service may be adequate to support a grant 
of service connection.  
38 C.F.R. § 3.370 (2006).  Pulmonary tuberculosis may also be 
granted on a presumptive basis even though there is no 
evidence of such disease during the period of service.  The 
provisions allowing presumptive service connection read as 
follows:

 (a) Pulmonary tuberculosis.  (1)  Evidence of 
activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year 
presumptive period provided by § 3.307(a)(3) will 
be taken as establishing service connection for 
active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service 
connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of 
clinical activity.  (2)  A notation of inactive 
tuberculosis of the reinfection type at induction 
or enlistment definitely prevents the grant of 
service connection under § 3.307 for active 
tuberculosis, regardless of the fact that it was 
shown within the appropriate presumptive period.  
(b)  Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic 
studies ruling out obvious nontuberculous causes 
will qualify as active tuberculosis.  The 
requirements for presumptive service connection 
will be the same as those for tuberculous pleurisy.  
(c)  Tuberculous pleurisy and endobronchial 
tuberculosis. Tuberculous pleurisy and 
endobronchial tuberculosis fall within the category 
of pulmonary tuberculosis for the purpose of 
service connection on a presumptive basis.  Either 
will be held incurred in service when initially 
manifested within 36 months after the veteran's 
separation from service as determined under § 
3.307(a)(2).  (d)  Miliary tuberculosis.  Service 
connection for miliary tuberculosis involving the 
lungs is to be determined in the same manner as for 
other active pulmonary tuberculosis.

38 C.F.R. § 3.371 (2006).

The veteran has shown that he was placed on isoniazid (INH) 
prophylactic therapy following positive testing for purified 
protein derivative of tuberculin (PPD) in service.  The Board 
notes that the examination conducted in July 2002 was 
supposed to include an opinion as to whether there was 
current tuberculosis related to service.  It did not do so.  
Moreover, the examination was supposed to include chest x-ray 
and interpretation of the results by the examiner.  The file 
does not reflect full performance of these tasks.  Since the 
veteran has not been provided a thorough VA examination to 
clarify these pertinent matters, a new examination is 
indicated.  

As noted above the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The Board notes that recent pertinent case 
law has provided additional guidance as to the exact nature 
and extent of these duties.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  As this 
matter is being remanded, the RO should take this opportunity 
to ensure VA adequately complied with the duty to notify and 
assist as required under the VCAA, especially in light of 
recent pertinent case law.     
 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for tuberculosis, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  

2.  Schedule the veteran for an 
appropriate examination to determine 
whether he has tuberculosis, or some 
other lung disorder related to service.  
The examiner should be asked to fully 
review the veteran's claims file noting 
pertinent service medical records, 
including records of isoniazid (INH) 
prophylactic therapy.  X-rays of the 
lungs should be performed and 
interpreted.  The examiner should 
specifically indicate whether the veteran 
has tuberculosis or any other lung 
disorder.  For any lung disorder 
diagnosed, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that such 
condition is related to some aspect of 
the veteran's period of service, 
including the reported positive PPD 
tuberculosis test noted in service.  Any 
opinion rendered should be supported by a 
complete rationale.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The purpose of this remand is to comply with 
governing adjudicative procedures.  The appellant 
has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


